Citation Nr: 0723650	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for hypertension, has been 
received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for systolic cardiac murmur, has 
been received.

3.  Entitlement to service connection for post-traumatic 
stress disorder(PTSD).

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-concussion headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by which the RO denied 
entitlement to the benefits that are sought herein.  


FINDINGS OF FACT

1.  By June 1969 rating decision, the RO denied service 
connection for hypertension and systolic cardiac murmur; the 
veteran was apparently notified of that decision, and he 
filed a notice of disagreement that month, but he did not 
perfect a timely.

2.  Evidence received since the June 1969 rating decision 
does not bear directly and substantially on the specific 
matters under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claims.

3.  The veteran is not shown to be suffering from PTSD; 
rather his Axis I psychiatric diagnoses are limited to 
anxiety and depression.

4.  The veteran's service-connected post-concussion headaches 
are manifested by prostrating attacks occurring several times 
a month but are not shown to be productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision is final.  38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for systolic 
cardiac murmur.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C. §§ 1110, 1154, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

5.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected post-concussion headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide,  as well as the information and evidence 
VA will seek to obtain on his behalf. In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.

In this case, in March 2001 and January 2002, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims, effectively informing 
him to submit any additional relevant evidence.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  The 
veteran was also advised of the type of new and material 
evidence to submit in order to reopen the claims decided 
herein.  See Kent, supra.  

He was not advised of disability ratings and effective dates 
as mandated by the Court in Dingess/Hartman.  However, such 
oversight is not prejudicial as to the denied herein with 
respect to which no disability ratings or effective dates 
will be assigned.  Regarding the increased rating issue, the 
veteran will have ample opportunity to contest any effective 
date assigned, and the Board, therefore, sees no prejudice in 
granting the increased rating claim at this time considering 
the long delay in receipt of increased benefits that would 
undoubtedly occur if the case were remanded for corrective 
VCAA notice.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under VCAA, however, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Despite the foregoing, the Board concludes that the duty to 
assist under VCAA has been met regarding all the issues on 
appeal.  The veteran's service medical records are on file as 
are post-service VA and private medical records.  The latter 
are voluminous.  The record now also contains Social Security 
Administration (SSA) records associated with the veteran's 
SSA disability claim.  The Board observes that the veteran's 
SSA disability compensation does not apply to the claimed 
disabilities at issue herein.  There is no indication that 
there is any outstanding evidence that has yet to be 
associated with the claims file.  Finally, the veteran has 
been afforded VA medical examinations in furtherance of 
certain of his claims decided herein as required under some 
circumstances by VCAA.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 4.3, 3.102.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

New and Material Evidence  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as hypertension and organic heart 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Hypertension  

By June 1969 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for hypertension 
indicating that there was no evidence of sustained elevated 
blood pressure in service.  The evidence at that time 
consisted of the service medical records as well as a May 
1969 VA medical examination report that did not reflect a 
diagnosis of hypertension.  The veteran did not perfect an 
appeal regarding the June 1969 rating decision, and it became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; see also 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2006) (the 
regulations pertaining to procedures and time limitations for 
appealing adverse RO rulings to the Board).

The Board must review all of the potentially relevant 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in June 1969.  The additional relevant evidence consists of 
SSA records, VA medical records, and voluminous private 
medical records, some submitted in triplicate.  The newly 
associated medical evidence includes a November 1977 report 
from the Central Ohio Medical Clinic reflecting a diagnosis 
of essential hypertension.  Other medical records dated 
subsequent to November 1977, both VA and private, note 
diagnoses of hypertension.  After careful consideration of 
this evidence, the Board finds that it is not new and 
material as it does not contribute to a more complete 
disability picture.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  It provides no information regarding the 
origins of the veteran's hypertension.  See Id.  As outlined 
above, service connection requires not simply a present 
disability but a nexus between the currently shown disability 
and service.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  In the case of hypertension, because the veteran 
served during a period of war after December 31, 1946, 
service connection for hypertension and organic heart disease 
is warranted if the evidence reflects that they had their 
onset within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  The new evidence submitted after the 
issuance of the June 1969 rating decision does not relate the 
veteran's hypertension to service or to the year following 
service, and is thus not new and material.  The Board 
observes that the veteran's own opinion regarding the origins 
of his hypertension is not one the Board will credit.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.

Systolic cardiac murmur 

By June 1969 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for systolic 
cardiac murmur, as there was no evidence of organic heart 
disease and the fact that the May 1969 VA medical examination 
report did not contain a diagnosis of heart disease.  The 
evidence at that time consisted of the service medical 
records and an May 1969 VA examination report indicating no 
heart disease.  The veteran did not perfect an appeal 
regarding the June 1969 rating decision, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103; see also 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The Board must review all of the potentially relevant 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in June 1969.  The additional relevant evidence consists of 
SSA records, VA medical records, and voluminous private 
medical records, some submitted in triplicate.  The newly 
associated medical evidence comes from such sources as Grant 
Riverside Hospital, Southwest General Hospital, Riverside 
Methodist Hospital, Doctors Hospital, Vascular Consultants, 
and the Central Ohio Medical Clinic.  This evidence includes 
a November 1977 report from the Central Ohio Medical Clinic 
reflecting complaints of chest pain but findings that the 
chest was clear to auscultation and percussion and a July 
1999 report from Grant/Riverside Methodist Hospital 
indicating that the veteran was admitted with an acute 
myocardial infarction followed by quadruple coronary artery 
bypass graft and subsequent VA and private evidence of 
coronary artery disease.  After careful consideration of this 
evidence, the Board finds that it is not new and material as 
it does not contribute to a more complete disability picture.  
See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  Indeed, 
it provides no information regarding the origins of the 
veteran's cardiac problems or the approximately date of 
onset.  See Id.  As outlined above, service connection 
requires a nexus between a present disability and service.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  In the 
case of the veteran's claimed systolic cardiac murmur, 
because the veteran served during a period of war after 
December 31, 1946, service connection for organic heart 
disease is warranted if the evidence reflects that it had its 
onset within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  The new evidence submitted after the 
issuance of the June 1969 rating decision does not relate the 
veteran's heart disease to service or the year following 
service, and is thus not new and material.  The Board 
observes that the veteran's own opinion regarding the origins 
of his claimed coronary disability is not one the Board will 
credit.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).  

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

PTSD 

The veteran's DD Form 214 reflects that he served in Vietnam 
during the Vietnam era.

On separation from service, the veteran did not report any 
psychiatric problems, and none were diagnosed.  Indeed, the 
service medical records make no reference to psychiatric 
problems.

In November 2002, the veteran reported several PTSD-inducing 
stressors.  He indicated that there were times when his unit 
had to defend the base due to attack.  As well, the veteran 
was often responsible for sorting mail, and some of the 
mailbags contained the bodies of dead soldiers.  A third 
incident involved his work at an airmen's club.  A Vietnam 
woman who frequented the club warned him of an impending 
attack, and he stayed away from the club that night.  It was 
indeed attacked and the casualties included his friends.  

In March 2003, the veteran underwent a VA PTSD screening.  On 
examination, the veteran reported a history of PTSD symptoms 
since returning from Vietnam.  He described a nighttime base 
attack that killed many of his friends, and the veteran 
feared for his life.  Apparently, a rocket hit one of the 
buildings where he was supposed to be working, but he had 
switched duty with another soldier, and he fears the latter 
was injured.  Also, good friends of his were killed while 
driving a truck.  The veteran also reported being injured 
during a nighttime attack.  He also observed a marine beating 
a Vietnamese priest.  The veteran complained of nightmares, 
psychological distress on exposure to cues, and other 
symptoms.  The veteran denied any treatment for PTSD or 
related disorders.  Objectively, he was cooperative but 
depressed and anxious.  His thought processes were organized 
and coherent, there was no evidence of psychosis, and he was 
oriented in all spheres.  The examiner diagnosed generalized 
anxiety disorder (GAD) and depression.

The veteran might well believe that he suffers from PTSD.  He 
has not been shown to possess any relevant expertise, 
however, and the Board cannot credit his opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The competent evidence 
reflects that he does not suffer from PTSD.  Rather, his 
psychiatric complaints amount to GAD and depression.  Because 
there is no diagnosis of PTSD, service connection for that 
disorder is denied.  38 C.F.R. §§ 3.303, 3.304; Gilipn, 
supra.  

The Board need not make any findings regarding whether the 
veteran served in combat, in which case his alleged stressors 
would not have to be independently verified.  38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304.  The Board suspects that without a 
finding of combat, the veteran's alleged stressors would not 
be verifiable because the veteran has offered insufficient 
specifics such as dates and locations.  The Board will not 
address any of the foregoing because absent a diagnosis of 
PTSD, service connection for that disorder cannot be granted 
in any event.  38 C.F.R. §§ 3.303, 3.304; Gilipn, supra.  
There being no evidence of a diagnosis of PTSD, service 
connection for PTSD is denied.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).

The veteran's service-connected post concussion headaches 
have been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 8045-9304.  38 C.F.R. §§ 4.20, 
4.124a (2006).

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain 
disease due to trauma):

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In July 2000, the veteran was involved in a motor vehicle 
accident.  Following the accident, he began complaining of 
headaches.  

In June 2003, the veteran the veteran reported suffering from 
headaches in primary school associated with illness.  
However, these responded well to analgesics.  He began to 
suffer from headaches in service after a motor vehicle 
accident.  He described his headaches as dull and throbbing.  
Bad headaches occurred twice a week and less severe headaches 
occurred four or five times a week.  On average, he rated his 
headaches as a five on a scale of one to 10.  They lasted up 
to half a day.  With bad headaches, he could not function for 
a day and these headaches included tinnitus and vertigo.  He 
denied nausea and vomiting because he could not eat.  He did 
complain of blurred vision.  His "really bad headaches" did 
not respond to medication and were exacerbated by activity 
and required that he lie down.  The veteran reported two or 
three prostrating headaches a month that caused him to cease 
all activity.  He denied emergency medical treatment due to 
headaches.  His headaches, according to him, were increasing 
in frequency and intensity.  The examiner diagnosed severe 
tension headaches and these headaches were related, at least 
in part, to the original in-service concussion as opposed to 
the July 2000 motor vehicle accident.

Because the veteran's headaches are not productive of multi-
infarct dementia associated with brain trauma a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
8045-9304.  

The Board notes that in determining the proper rating to be 
assigned a given disability, it may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  However, the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

In this case, the veteran's primary symptomatology consists 
of headaches.  Dementia and other manifestations of brain 
trauma are not apparent.  Thus, the veteran would be better 
served with a rating under a diagnostic code having to do 
with headaches under which there would be potential 
entitlement to an evaluation in excess of 10 percent.  Id.; 
38 C.F.R. § 4.7; Butts, supra.

All types of headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (migraine headaches).  Under Diagnostic 
Code 8100, the following levels of disability are included:

50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Under the foregoing criteria, a 30 percent evaluation is 
warranted because the veteran suffers from prostrating 
attacks several times a month.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  An evaluation of 50 percent under 
Diagnostic Code 8100 is not for application because the 
evidence does not reflect very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  Indeed, the prostrating 
attacks last about a day and cannot be considered prolonged, 
and the record is silent as to severe economic inadaptability 
resulting from the service-connected post-concussion 
headaches.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for hypertension is not 
reopened and remains denied.

No new and material evidence having been received, the claim 
of entitlement to service connection for systolic cardiac 
murmur is not reopened and remains denied.

Service connection for PTSD is denied.

An evaluation of 30 percent for post-concussion headaches is 
granted subject to the law and regulations governing the 
disbursement of VA monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


